Order entered January 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00602-CR

                        CHRISTOPHER LEN BARBER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-35500-V

                                          ORDER
       Appellant’s January 13, 2015 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to February 12, 2015.

       Appellant has also filed an “objection to the record on appeal.” We construe the objection

as a motion to supplement the clerk’s record and, so construed, it is GRANTED.

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing appellant’s motion to suppress

evidence.

                                                     /s/   LANA MYERS
                                                           JUSTICE